DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 20-28, 31, 32 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bunegin (US 20100086907) in view of Owen (US 20040058432), Lee (US 20100171802) and Oshiyama (US 4976708).
	With respect to claim 20, Bunegin discloses a transport container for preserving an extracorporeal organ during hypothermic transport.  Bunegin teaches that a sample storage chamber (Figure 1:11) and a lid assembly (Figure 1:1) are provided, wherein the chamber is configured to receive a biological sample, and the lid is removably coupleable to the chamber.  Bunegin additionally states that priming ports (Figure 3:15) and valve ports (Figure 3:16) are formed at the highest point of the lid assembly in order to provide contact with the exterior of the transport container.  This is shown in at least Fig. 3 and described in paragraphs [0057]-[0059].  Bunegin additionally shows in the Figures that the lid assembly is characterized by a plurality of curved (i.e. “inclined”) surfaces, including an inclined top surface, an inclined membrane support (Figure 1:4), an inclined membrane (Figure 1:4) and an inclined bottom surface (Figure 1:5).  At least one valve (Figure 1:8, 9) is used to control the circulation of fluid from the storage chamber to the lid assembly.  Furthermore, an adapter (Figure 1:13) is coupled to the biological sample inside the storage chamber.  Bunegin, however, does not expressly state that the lid additionally includes a fill port that is separate from the adapter.
	Owen discloses a transport container having a storage chamber (Figure 2:65) configured to receive a biological sample.  The chamber includes a lid assembly (Figure 11D:67d) that is removably coupleable to the storage chamber.  Owen teaches that a plurality of conduits are formed through the lid assembly in order to interact with the interior of the storage chamber.  At least one conduit includes an adapter for direct 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Fill port)][AltContent: arrow][AltContent: textbox (Conduit with adapter)][AltContent: textbox (Fill ports)]
    PNG
    media_image1.png
    1124
    1647
    media_image1.png
    Greyscale

Owen shows in at least Figs. 18 and 18A the structure of an exemplary adapter.  Various fill ports that are distinct from the organ adapter are additionally shown in Figs. 2, 12 and 26.  In one example, paragraphs [0131]-[0133] describe the operation of an organ system comprising fill ports that are distinct from adapters in direct communication with the organ.
	At the time of the invention, it would have been obvious to provide the Bunegin device with at least one additional fill port that is distinct from the adapter.  Owen shows how it is well known in the art to introduce fluid to an organ preservation and storage chamber using a variety of different fill ports formed through the chamber lid.  Owen teaches in at least paragraphs [0060]-[0069] that this may be useful in order to allow for the separate perfusion of different liquid streams, including fresh medium, recycled medium and medium containing additives.  Furthermore, the provision of another fill port prima facie obvious duplication of parts that would produce a redundant, additive, or otherwise predictable operation.  See MPEP 2144.04.  In other words, additional fill ports that are distinct from the adapter would function in the Bunegin system in a highly predictable manner, as there is nothing unexpected about the operation of a conduit/pump/valve structure.

	As discussed, Bunegin shows in Figs. 1-3 that the valved vent port is provided at a highest point in order to allow gases to be purged as the sample chamber is filled with fluid through the fill port.  Bunegin also shows that the lid assembly is characterized by an inclined angle.  Bunegin, however, does not appear to show that this inclined angle extends from a first side to a second side of the storage container.
	Oshiyama discloses a transport container comprising a sample storage chamber (Figure 1:12) configured to receive a biological sample (e.g. blood).  The top of the chamber is configured at an inclined angle (Figure 1:11g) from a first side to a second side to direct air/bubbles to an outlet (Figure 1:18), thereby allowing gasses to be purged as the sample chamber is filled with fluid through a fill port (Figure 1:15).  This is disclosed in at least column 9, line 61 to column 10, line 6 (“The blood storage space 12 preferably has an upper ridge 11g slanted toward the vent port 18 for allowing air bubbles to rise therealong”) and generally throughout the reference.
Lee discloses a transport container comprising a sample storage chamber (Figure 5:130).  The top of the chamber is configured at an inclined angle (Figure 5:135) from a first side to a second side to direct air/bubbles to an outlet (Figure 5:137), thereby allowing gasses to be purged as the sample chamber is filled with fluid through 
At the time of the invention, it would have been obvious to move the Bunegin outlet valve to essentially any location along the top of the lid assembly as long as the outlet valve remains at a highest location.  As evidenced by Oshiyama and Lee, those of ordinary skill would have recognized that this would include configurations in which the lid assembly is positioned at an inclined angle from a first side to a second side of the storage container.  Lee states that a gradual sloped incline from a first side to a second side is particularly well-suited to allow air to “easily” separate and be removed from a liquid during priming.  Oshiyama shows essentially the same concept, and adds that the exact location of a vent port during air purging is “not particularly limited as long as it is at the top” of the container volume.  Accordingly, those of ordinary skill would have found the configuration shown by Bunegin and the configurations shown by Lee/Oshiyama to be functionally equivalent for removing air bubbles and obvious variants.

	With respect to claim 21, Bunegin, Owen, Lee and Oshiyama disclose the combination as described above.  As previously discussed, Bunegin teaches that the lid assembly includes a pumping chamber (Figure 1:52), wherein the inclined membrane (Figure 1:4) is between the pumping chamber and the sample storage chamber (Figure 

With respect to claim 22, Bunegin, Owen, Lee and Oshiyama disclose the combination as described above.  Bunegin shows a lid assembly having a plurality of curved portions, wherein at least subsections of each curved portion are characterized as having inclined surfaces at an angle between approximately 1°-30°.  

With respect to claim 23, Bunegin, Owen, Lee and Oshiyama disclose the combination as described above.  Bunegin additionally states that one-way valves (Figure 1:8) are used to control liquid flow from the sample storage chamber to the pumping chamber.  Although not expressly taught, ball check valves are known types of one-way valves, and it would have been obvious to use a ball check valve when manufacturing the unidirectional valves of Bunegin.

With respect to claims 24 and 26, Bunegin, Owen, Lee and Oshiyama disclose the combination as described above.  Bunegin and Owen each additionally require a source of oxygen-containing gas, such as a compressed gas cylinder.

With respect to claim 25, Bunegin, Owen, Lee and Oshiyama disclose the combination as described above.  Bunegin additionally shows that the lid assembly includes a permeable membrane (Figure 2:3) that is adapted to exert a force against the preservation fluid when a pressure is applied to the membrane.  See paragraph [0033] 

	With respect to claim 27, Bunegin, Owen, Lee and Oshiyama disclose the combination as described above.  As previously stated, Bunegin teach that the adapters coupling attaches the biological sample to the pumping chamber.

	With respect to claims 28 and 31, Bunegin, Owen, Lee and Oshiyama disclose the combination as described above.  Owen discusses the use of temperature, pressure and oxygen sensors in at least paragraphs [0063] and [0067].

	With respect to claim 32, Bunegin, Owen, Lee and Oshiyama disclose the combination as described above.  Bunegin additionally indicates in paragraphs [0014] and [0062] that the organ preservation apparatus is placed inside an insulated container and that temperatures between 2°C and 8°C are maintained.  Owen also teaches that the sample storage chamber is inserted into an insulated container in paragraph [0089]. 

	With respect to claim 36, Bunegin, Owen, Lee and Oshiyama disclose the combination as described above.  Owen shows embodiments in at least Figs. 2, 11D, 12, 23 and 26 where the fill valve is proximal to a side of the container.


Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bunegin (US 20100086907) in view of Owen (US 20040058432), Lee (US 20100171802) and Oshiyama (US 4976708) as applied to claim 21, and further in view of O’Dell (US 5356771).
With respect to claim 35, Bunegin, Owen, Lee and Oshiyama disclose the combination as described above, however the Bunegin lid is slightly curved, and therefore the membrane is not planar.
O’Dell discloses a transport container comprising a sample storage chamber (Figure 1:74) configured to receive a biological sample.  A planar lid assembly (Figure 2:30) comprising a fill port (Figure 2:50) and a vent port (Figure 2:53) is coupled to the chamber.  The planar lid assembly includes a membrane (Figure 2:26) that can deflect inwardly and outwardly to create a surface with an inclined angle with respect to a horizontal axis.  This is taught in at least column 5, line 4 to column 6, line 47.  The planar lid assembly is removably coupleable to the sample storage chamber.  The O’Dell membrane is planar when it is not being flexed during operation.
	Before the effective filing date of the claimed invention, it would have been obvious to modify the Bunegin lid and membrane so that they are configured as a planar assembly.  O’Dell shows how a lid may still operate as a pumping chamber when it is designed as a planar structure.  Indeed, O’Dell shows how a planar lid can still include membrane surfaces that are curved/inclined during a pumping operation.  The Bunegin device appears in Figs. 1-3 to only be slightly curved at the top and bottom, and therefore it would have taken very little to configure it as a “planar” structure, especially as a person of ordinary skill is also a person of ordinary creativity, not an prima facie obvious.  See MPEP 2144.04.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20-28, 31-32, 35 and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Pat. No. 9,560,846. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of U.S. Pat. No. 9,560,846 include similar limitations directed to a transport container in which an organ chamber and a lid assembly are provided.  The claims of the patent further state that the lid assembly includes a fill port and a vent port, and that preservation solution is introduced through the fill port until preservation solution emerges from the vent port.  The claims of the patent further indicate that the lid includes a semi-permeable membrane that has at least one inclined surface.

Claims 20-28, 31-32, 35 and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Pat. No. 9,253,976. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of U.S. Pat. No. 9,253,976 include similar limitations directed to transport container in which an organ chamber and a lid assembly are provided.  The claims of the patent further state that the lid assembly includes a fill port and a vent port, and that preservation solution is introduced through the fill port until preservation solution emerges from the vent port.  The claims of the patent further indicate that the lid includes a semi-permeable membrane that has at least one inclined surface.

Claims 20-28, 31-32, 35 and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Pat. No. 8,835,158. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of U.S. Pat. No. 8,835,158 include similar limitations directed to transport container in which an organ chamber and a lid assembly are provided.  The claims of the patent further state that the lid assembly includes a fill port and a vent port, and that preservation solution is introduced through the fill port until preservation solution emerges from the vent port.  The claims of the patent further 
Claims 20-28, 31-32, 35 and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Pat. No. 8,828,710. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of U.S. Pat. No. 8,828,710 include similar limitations directed to transport container in which an organ chamber and a lid assembly are provided.  The claims of the patent further state that the lid assembly includes a fill port and a vent port, and that preservation solution is introduced through the fill port until preservation solution emerges from the vent port.  The claims of the patent further indicate that the lid includes a semi-permeable membrane that has at least one inclined surface.

Response to Arguments
Applicant's arguments filed 10 February 2021 have been fully considered but they are not persuasive.
Applicant argues that Oshiyama does not relate to purging air during filling and does not teach a container with a lid meant to hold an organ.  Applicant states that Lee is directed to inkjet printing, and therefore is even further removed from relevance to the present claims.  However, Oshiyama is of the same field of endeavor because it discusses how to purge air from blood by directing bubbles along an inclined surface to a port located at the highest point of a container (“air bubbles will rise vertically upward In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A BOWERS/           Primary Examiner, Art Unit 1799